                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA                                      (/


                                  SOUTHERN DIVISION
                                    No. 7:17-CV-6-BO

 R. ALEXANDER ACOSTA,                            )
 Secretary of Labor,                             )
 United States Department of Labor,              )
                                                 )
                Plaintiff,                       )
                                                 )
                v.                               )            ENTRY OF DEFAULT
                                       )
 NICHOLS FOOD SERVICE, INC., JAMES )
 L. NICHOLS, an Individual, NICHOLS    )
 FOOD SERVICE, INC. 401(k) PLAN, and . )
 NICHOLS FOOD SERVICE, INC. GROUP )
 HEALTH PLAN,                          )
                                       )
             Defendants.               )



       It appearing that Defendants Nichols Food Service, Inc. Nichols Food Services, Inc.,

401(k) Plan, artd Nichols Food Service, Inc. Group Health Plan are in default for failing to plead

or otherwise defend as required by law, default is hereby ENTERED against these defendants.

       SO ORDERED. This the ~ /           day of February, 2019.



                                                            Peter A. Moore, Jr.
                                                            Clerk of Court
